Citation Nr: 1232845	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1984 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

I.  VA Examination and Medical Opinion

The Veteran should be afforded another VA examination and medical opinion to determine the etiology of his present low back disability.  VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Based upon the Veteran's personal statements and documents of record, he contends that he developed low back pain and stiffness during his period of Naval service, in approximately 1989.  The Veteran attributes his current low back disability to in-service back strain.  He asserts his "job in the Navy required lifting and carrying heavy containers, cruise boxes and test equipment around the ship and up steep ladders, which did not allow for good posture when lifting.  It required bending over and dragging them up the ladder causing a lot of strain on the lower."  See June 2009 substantive appeal.  The Veteran also indicates a continuity of history of progressively worse low back symptoms since service.  

Post-service, the Veteran's VA and private medical records have established a current, chronic low back disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The June 2008 VA examiner diagnosed degenerative disc changes of L4-L5 and L5-S1 disc spaces, on X-ray testing.  Also, a March 2008 private MRI of the lumbar spine diagnosed, at the L4-L5 level, moderate degenerative disc disease with acute degenerative endplate changes, left laterally, as well as degenerative spondylosis at the L4-L5 levels resulting in moderate bilateral neural foraminal narrowing, but no significant spinal stenosis.  

Importantly, it appears that the only available etiological medical opinion of record is inadequate for resolving the claim.  The June 2008 VA examination report provides a negative etiological opinion on the possibility of direct etiology to service of the diagnosed lumbar spine DDD.  In this regard, the examiner concluded, "[Veteran] is functionally doing very well and is not limited by his back pain.  He does not recall any specific injury as well.  His back pain is less likely as not related to his military service."  Unfortunately, the examiner does not provide any stated rationale for this opinion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In fact, it is not at all clear how the examiner arrived at this negative opinion, because the examiner simply does not discuss the Veteran's documented, in-service treatment for low back pain.  Id.  During his Naval active duty service, the available service treatment records show he had several in-service complaints of low back pain.  In March 1997, he complained of low back pain for the past four days, and was diagnosed with mechanical low back pain.  In September 1999, he complained of low back pain, on and off for the past several years, and was diagnosed with chronic low back pain.  At an in-service, March 2000 "5 Year Physical" examination, he reported recurrent back pain.  Although clinical evaluation showed his spine was "normal," nonetheless, he was diagnosed with lower back pain, non-radiating, NCD (not considered disabling).  Then, at an in-service, November 2002 "Transfer" examination, the Veteran affirmatively noted that he had "recurrent back pain on any back problem," and was similarly diagnosed with low back pain.  

The June 2008 examination is further inadequate for failing to discuss his competent lay statements, especially concerning a continuity of symptomatology dating back to service.  Id.  The examiner's made no mention of the Veteran's competent reported history of a continuity of low back pain since 1989, although specifically reported to the examiner.  The lay statements of in-service and post-service complaints of low back pain are certainly competent, since only relating a history of back symptoms that have been observed and experienced by the Veteran, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Moreover, since his allegations of these particular in-service symptoms and post-service symptoms appear to be partially corroborated by his service treatment records and otherwise uncontradicted, even by medical findings of record, the Board finds them to be probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In light of the cumulative record, the Veteran needs to undergo a VA examination to determine both the nature and etiology of his current low back disability.  McLendon, 20 Vet. App. at 79.

In addition, since the June 2008 examination, the Veteran has alternatively raised an additional contention of secondary service connection, indicating that his low back disability has been chronically aggravated by his service-connected left and right knee degenerative joint disease (DJD/arthritis).  In particular, he asserts, "Between my knees getting worse and my job in the service, my lower back progressively has given me more problems."  See June 2009 substantive appeal.  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2011).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Importantly, the June 2008 VA examination and opinion did not consider whether his low back disability was either causally related to or chronically aggravated by his service-connected left and right knee DJD disabilities, such that it is further inadequate for resolving this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Especially for this reason, the Board finds it is more appropriate to remand for a new VA examination and medical opinion concerning the etiology of his current low back disability, as opposed to only obtaining an addendum medical opinion from the prior examiner.  McLendon, 20 Vet. App. at 79; see 38 C.F.R. § 3.310(a) and (b); see also Allen, 7 Vet. App. at 448.

On remand, the AMC must ensure adequate reexamination and medical nexus opinions concerning all aspects of his service-connection claim for a chronic low back disability, on secondary and direct bases.  Id.




II.  Outstanding Treatment Records

As an ancillary matter, the AMC should confirm if there are any outstanding private or VA treatment records, because the last respective VA and private treatment records for his low back disability are dated several years ago.  Here, over three years have elapsed since the Veteran's last treatment for his low back pain, at the Indianapolis VA Medical Center (VAMC), dated in March 2009.  So, the AMC should confirm if there are outstanding, pertinent treatment records from the Indianapolis VAMC since March 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Also, over four years have elapsed since he received a March 2008 private MRI for his low back disability, from Dr. C.C., at Airis Elite Open Sided MRI of Indianapolis.  This MRI report diagnosed lumbar spine degenerative spondylosis and moderate degenerative disc disease.  The AMC should clarify if the Veteran sought further low back treatment from at that facility since then.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the names of any VA or non-VA health care providers that have treated him for his low back disability since service.  He should be specifically asked to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any additional medical treatment records from Dr. C.C., at Airis Elite Open Sided MRI of Indianapolis, Indiana.  Further, regardless as to whether he responds, obtain any outstanding, pertinent VA treatment records from the Indianapolis, Indiana VAMC, especially dated since March 2009 to the present. 

2.  After the AMC completes the requested development in the above paragraph, schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his present, chronic low back disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a) For each diagnosed disability of the spine, please state whether it is at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of active duty service in the U.S. Navy from 1984 to 2006, or is any such disability otherwise related to such period of service, including to any in-service injury or disease.

For purposes of the examination and opinion, the examiner must consider that the Veteran has credibly asserted the onset of low back pain during active duty service in the U.S. Navy (1984 to 2006); and post-service continuity of symptoms of low back pain.  

b) For any diagnosed disability of the spine found to be unrelated to the Veteran's active service, please state whether it is at least as likely as not (a 50% or higher degree of probability) that any low back disability is caused or aggravated by the Veteran's service-connected left and right knee degenerative joint disease (DJD).  If so, what is the baseline level of disability prior to aggravation and what is the permanent, measurable increase in pathology attributable to the service-connected knee disabilities.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

